Citation Nr: 0519667	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on a 
finding that the veteran is permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision from 
the San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO). 

In June 2004, to support his claim, the veteran testified at 
a hearing at the RO chaired by the undersigned Veterans Law 
Judge of the Board.  A transcript of the proceeding is of 
record.  At that hearing, he submitted additional evidence, 
and waived RO consideration of that evidence.  38 C.F.R. § 
20.1304 (2004).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  There is no competent evidence that the veteran is 
substantially confined, as a direct result of his 
disabilities, to his dwelling and the immediate premises.

3.  There is no competent evidence that the veteran is 
bedridden, or a patient in a nursing home, or is blind in 
both eyes, or helpless or so nearly helpless as to require 
the regular aid and attendance of another person.




CONCLUSION OF LAW

The criteria for a grant of special monthly pension have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.351, 3.352, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in July 2001, prior to the November 
2001 rating decision being appealed.  

The RO must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  Although the RO never sent a letter specifically 
requesting that the veteran to provide any evidence in his 
possession that pertained to his claim (as required by 38 
C.F.R. § 3.159 (b)), it is determined that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran provide information pertaining to his 
claim.  There are no outstanding records to obtain.  When the 
veteran has provided information about where he was treated 
for his claimed conditions, the VA has obtained said records.  
He submitted private medical records as well as argument 
regarding why he is entitled to the benefit.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim, and the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  He also was provided VA 
examinations after which the evaluating physician commented 
whether the veteran was in need for the regular aid and 
attendance of another person or was permanently housebound.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Thus, he 
clearly is not prejudiced because he is fully aware of what 
the evidence needs to show - even were the Board to assume 
his VCAA notice is inadequate.  Mayfield v. Nicholson, 19 
Vet. App. 103, 128-30 (2005) (if VA fails to inform the 
veteran regarding what information and evidence is necessary 
to substantiate the claim, VA must demonstrate there was 
clearly no prejudice to him based on any failure to give 
such notice).  

Thus, there is no evidence missing from the record that must 
be part of it for the veteran to prevail on the claim, so the 
timing of the VCAA notice was harmless.  VAOPGCPREC 7-2004.  
And for the reasons indicated, the content of the VCAA notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and 
Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  For 
these reasons, further VCAA notice is not required.

II.  Background

An August 1979 rating decision granted entitlement to a non-
service-connected pension.  The veteran filed a claim for 
special monthly pension based on the need for the regular aid 
and attendance of another person or on a finding that the 
veteran is permanently housebound, in February 2001.  The 
veteran has the following nonservice-connected disabilities: 
hypertensive cardiovascular disease with cardiomegaly, rated 
60 percent disabling; hemianopsia, secondary to 
cerebrovascular accident, senile cataracts, 
keratoconjunctivitis sicca, rated 30 percent disabling; 
degenerative joint disease of both shoulders, rated 20 
percent disabling; old cerebrovascular accident with 
residuals, rated 10 percent disabling; and gouty arthritis, 
rated noncompensably disabling.  His combined evaluation is 
80 percent.  

A VA aid and attendance or housebound examination was 
conducted in August 2001.  The examiner indicated that the 
veteran required an attendant in reporting for the 
examination, his wife had to drive him.  The examiner also 
noted that the veteran was not currently hospitalized or 
bedridden.  The veteran had fairly good vision, and was 
capable of handling his own benefits.  The examiner stated 
that in a typical day, the veteran would arise at 6:30am, 
walk to the bathroom for the needs of nature, wash his face, 
rinse his mouth, brush his teeth, shave, bathe, get dressed, 
eat breakfast, walk to the backyard with the aid of a cane, 
accompany his wife outside, watch television, eat lunch, 
exercise, and eat dinner.  The examiner found no functional 
restrictions of the upper extremities regarding ability to 
self-feed, fasten clothing, bathe, shave, or use the toilet.  
Regarding the lower extremities, the examiner stated that the 
veteran was able to walk well and use a cane to occasionally 
steady his balance.  The veteran could walk one and a half to 
two kilometers with the aid of a cane.  No limitations of the 
spine or trunk were found.  The examiner noted that the 
veteran could leave his home on his own whenever it was 
necessary.  The diagnoses were old cerebrovascular accident 
with residuals, hypertensive cardiovascular disease with 
cardiomegaly by history, history of gouty arthritis, and 
degenerative joint disease of shoulders.  

A VA eye examination was conducted in August 2001.  
Uncorrected visual acuity was 20/80 in both eyes.  Corrected 
visual acuity was 20/60 near and far in both eyes.  The 
examiner took into account the veteran's loss of visual field 
and noted that the veteran's corrected visual acuity based on 
concentric visual contraction was 20/100 in the right eye and 
20/70 in the left eye.  The average contraction was to 28 
degrees in the right eye, and 31 degrees in the left eye.  
The diagnoses were hemianopsia, secondary to cerebrovascular 
accident; senile cataracts; and keratoconjunctivitis sicca.  

VA outpatient treatment records from 2000 and 2001 noted 
treatment for shoulder pain, hypertension, leg edema, and 
mild right hemiparesis.  

The veteran and his wife testified at his hearing in June 
2004 that the veteran can feed himself, shave, walk around 
the house with the aid of a cane, and occasionally go to his 
doctor appointments.  However, they noted that his wife must 
help him dress, go to the toilet, bathe, and drive him.  The 
veteran also noted that he has vision in one eye only, and he 
did not leave the house for any other reason besides doctor's 
appointments.  The veteran submitted additional pertinent 
evidence at his hearing.  A certificate from the Commonwealth 
of Puerto Rico Health Department granted him a certificate 
for handicapped parking.  It was noted by medical personnel 
that the veteran had lumbar arthritis, movement problems, 
vision problems, blindness, cerebral stroke or 
cerebrovascular accident, ankylosis of the lower extremities, 
and required the use of assistive equipment.  

III.  Analysis

Increased pension is payable to a veteran by virtue of being 
housebound or by reason of the need for aid and attendance.  
See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 
3.351(a)(1) (2004).  A finding that the veteran is housebound 
requires that he be substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area.  In such cases, the evidence must show 
that it is reasonably certain that the disability and 
resultant confinement will continue throughout his lifetime.  
See 38 U.S.C.A. §§ 1502(c), 1521(e) (West 2002); 38 C.F.R. § 
3.351(d) (2004).

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  See 38 U.S.C.A. §§ 1502(b) (West 2002); 38 
C.F.R. § 3.351(b) (2004).  The veteran will be considered to 
be in such need if he: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352 (a).  38 C.F.R. § 3.351(c).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 38 
C.F.R. § 3.352(a) (2004).

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  See 38 C.F.R. 
§ 3.352(a) (2004).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  See Id.

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c) (2004).

The Board notes the contentions of the veteran that he 
requires the aid and attendance of others to perform the 
activities of daily living.  However, the Board places 
greater probative weight on the VA examinations which note 
far less limitations of function than was reported by the 
veteran and his wife.  In addition, the examiner who 
conducted the aid and attendance examination noted that the 
veteran was able to perform the activities of daily living 
without assistance, walk outside the house, and had fairly 
good vision.  Finally, VA eye examination noted corrected 
visual acuity of better then 5/200, in both eyes, and 
concentric contraction of the visual field greater than 5 
degrees.  See 38 C.F.R. § 3.351(c)(1), supra.

The Board notes that the veteran does suffer from several 
conditions.  Although the record demonstrates that the 
veteran needs medical care for these conditions, the veteran 
does not meet the criteria set forth for those needing aid 
and attendance.  As such, the veteran does not meet the 
criteria set forth in 38 C.F.R. § 3.352(a).  The veteran is 
not in need of regular aid and attendance by another person 
as he is able to perform all the duties set forth in the 
regulations.  See 38 C.F.R. § 3.352(a) (2004).  Clearly, the 
veteran is not bedridden, and he is not housebound.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to a special monthly pension 
must be denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to special monthly pension, based on the need for 
the regular aid and attendance of another person or on a 
finding that the veteran is permanently housebound, is 
denied.



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


